Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (the “Agreement”) has been made as
of [                 ], (the “Date of Grant”) between Duke Energy Corporation, a
Delaware corporation, with its principal offices in Charlotte, North Carolina
(the “Corporation”), and [                      ] (the “Grantee”).

 

RECITALS

 

Under the Duke Energy Corporation 2015 Long-Term Incentive Plan, as it may, from
time to time, be further amended (the “Plan”), the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), or its delegate, has
determined the form of this Agreement and selected the Grantee, as an Employee,
to receive the award evidenced by this Agreement (the “Award”) and the
“Restricted Stock Units” and tandem Dividend Equivalents that are subject
hereto.  The applicable provisions of the Plan are incorporated in this
Agreement by reference, including the definitions of terms contained in the Plan
(unless such terms are otherwise defined herein).

 

AWARD

 

In accordance with the Plan, the Corporation has made this Award, effective as
of the Date of Grant and upon the following terms and conditions:

 

Section 1.              Number and Nature of Restricted Stock Units and Tandem
Dividend Equivalents.  The number of Restricted Stock Units and the number of
tandem Dividend Equivalents subject to this Award are each
[                                                                     ].  Each
Restricted Stock Unit, upon becoming vested, represents a right to receive
payment in the form of one (1) share of Common Stock.  Each tandem Dividend
Equivalent represents a right to receive cash payments equivalent to the amount
of cash dividends declared and paid on one (1) share of Common Stock after the
Date of Grant and before the Dividend Equivalent expires.  Restricted Stock
Units and Dividend Equivalents are used solely as units of measurement and are
not shares of Common Stock, and the Grantee is not, and has no rights as, a
shareholder of the Corporation by virtue of this Award.

 

Section 2.              Vesting of Restricted Stock Units.  The specified
percentage of the Restricted Stock Units subject to this Award, and not
previously forfeited, shall vest, with such percentage considered satisfied to
the extent such Restricted Stock Units have previously vested, as follows:

 

--------------------------------------------------------------------------------


 

(a)           Upon Grantee remaining continuously employed by the Corporation,
including Subsidiaries, through [                     ] (each a “Vesting Date”),
the percentage of Restricted Stock Units set forth next to such date shall
become vested:

 

2

--------------------------------------------------------------------------------


 

(b)           If such employment terminates (i) as the result of Grantee’s death
or (ii) as the result of Grantee’s permanent and total disability within the
meaning of Section 22(e)(3) of the Code, all Restricted Stock Units subject to
this Award, which units have not previously been forfeited or vested,
immediately shall become fully vested, unless the Committee or its delegate, in
its sole discretion, determines that Grantee is in violation of any obligation
identified in Section 3, in which case any Restricted Stock Units not previously
vested shall be forfeited.

 

(c)           If such employment terminates: (i) upon Retirement (as defined
below), (ii) as the result of termination of such employment by the Corporation,
or employing Subsidiary, other than for cause, as determined by the Committee or
its delegate, or (iii) as the direct and sole result, as determined by the
Committee or its delegate, in its sole discretion, of the divestiture of assets,
a business or a company by the Corporation or a Subsidiary, then, unless the
Committee or its delegate, in its sole discretion, determines that Grantee is in
violation of any obligation identified in Section 3, in which case any
Restricted Stock Units not previously vested shall be forfeited, the Restricted
Stock Units subject to this Award shall vest at such vesting percentage
determined by the Committee or its delegate, in its sole discretion, by
prorating from the above schedule to reflect only that portion of the period
beginning on the Date of Grant and ending with the [        ] anniversary of the
Date of Grant during which such employment continued while Grantee was entitled
to payment of salary, and any such Restricted Stock Units not then or previously
vested shall be forfeited.  For purposes of this Agreement, “Retirement” shall
mean [     ].

 

(d)           100% of the Restricted Stock Units shall become vested, if,
following the occurrence of a Change in Control and before
the [               ] anniversary of such occurrence, such employment is
terminated involuntarily, and not for cause, by the Corporation, or employing
Subsidiary, as determined by the Committee or its delegate in its sole
discretion.

 

(e)           Unless the Grantee’s right to receive payment of the Restricted
Stock Units constitutes a “deferral of compensation” within the meaning of
Section 409A of the Code, in the event that at a time when vesting would
otherwise occur under Section 2(a), 2(b) or 2(c) Grantee is on an
employer-approved, personal leave of absence, then, unless prohibited by law,
vesting shall be postponed and shall not occur unless and until Grantee returns
to active service in accordance with the terms of the approved personal leave of
absence and before January 14 of the calendar year immediately following the
calendar year in which the leave commenced.  In the event Grantee does not
return to active service from such leave of absence prior to January 14 of the
calendar year immediately following the calendar year in which the leave
commenced, any Restricted Stock Units covered by this Award that were not vested
as of the commencement of such leave shall be immediately forfeited (as if
Grantee terminated employment for purposes of Section 4 hereof).

 

3

--------------------------------------------------------------------------------


 

Section 3.              Restrictive Covenants.

 

(a)  In consideration of the Award, Grantee agrees that during the period ending
on the [     ] anniversary of the Date of Grant (“Restricted Period”), Grantee
shall not for any reason, directly or indirectly, without the prior written
consent of the Corporation or its delegate: (i) become employed, engaged or
involved with a competitor (defined below) of the Corporation or any Subsidiary
in a position that involves: providing services that relate to or are similar in
nature or purpose to the services performed by the Grantee for the Corporation
or any Subsidiary at any time during his or her
previous [                   ] years of employment with the Corporation or any
Subsidiary; or, supervision, management, direction or advice regarding such
services; either as principal, agent, manager, employee, partner, shareholder,
director, officer or consultant (other than as a less-than three percent (3%)
equity owner of any corporation traded on any national, international or
regional stock exchange or in the over-the-counter market); or, (ii) induce or
attempt to induce any customer, client, supplier, employee, agent or independent
contractor of the Corporation or any of the Subsidiaries to reduce, terminate,
restrict or otherwise alter (to the Corporation’s detriment) its business
relationship with the Corporation.

 

(b)       The noncompetition obligations of clause (i) of the preceding sentence
shall be effective only with respect to a “competitor” of the Corporation or any
Subsidiary which is understood to mean any person or entity in competition with
the Corporation or any Subsidiary, and more particularly those persons and
entities in the businesses of:  production, transmission, distribution, or
retail or wholesale marketing or selling of electricity; resale or arranging for
the purchase or for the resale, brokering, marketing, or trading of electricity
or derivatives thereof; energy management and the provision of energy solutions;
development and operation of power generation facilities, and sales and
marketing of electric power, domestically and abroad; and any other business in
which the Corporation, including Subsidiaries, is engaged at the termination of
Grantee’s continuous employment by the Corporation, including Subsidiaries; and
within the following geographical areas: (i) any country in the world (other
than the United States) where the Corporation, including Subsidiaries, has at
least $25 million in capital deployed as of termination of Grantee’s continuous
employment by the Corporation, including through its Subsidiaries; (ii) the
states of Colorado, Florida, Georgia, Illinois, Indiana, Kentucky, Michigan,
Minnesota, Mississippi, New York, North Carolina, Ohio, Pennsylvania, South
Carolina, Texas, Vermont, Wisconsin and Wyoming; (iii) any other state in the
United States where the Corporation including the Subsidiaries, has at least $25
million in capital deployed as of the termination of the Grantee’s employment
with the Corporation or any Subsidiary.  The Corporation and Grantee intend the
above restrictions on competition in geographical areas to be entirely severable
and independent, and any invalidity or enforceability of this provision with
respect to any one or more of such restrictions, including geographical areas,
shall not render this provision unenforceable as applied to any one or more of
the other restrictions, including geographical areas.

 

4

--------------------------------------------------------------------------------


 

(c)        Grantee agrees not to: (i) disclose to any third party or otherwise
misappropriate any confidential or proprietary information of the Corporation or
of any Subsidiary (except as required by subpoena or other legal process, in
which event the Grantee will give the Chief Legal Officer of the Corporation
prompt notice of such subpoena or other legal process in order to permit the
Corporation or any affected individual to seek appropriate protective orders);
or, (ii) publish or provide any oral or written statements about the Corporation
or any Subsidiary, any of the Corporation’s or any Subsidiary’s current or
former officers, executives, directors, employees, agents or representatives
that are false, disparaging or defamatory, or that disclose private or
confidential information about their business or personal affairs.   The
obligations of this paragraph are in addition to, and do not replace, eliminate,
or reduce in any way, all other contractual, statutory, or common law
obligations Grantee may have to protect the Corporation’s confidential
information and trade secrets and to avoid defamation or business disparagement.

 

(d)       Notwithstanding any other provision of Section 3, the Grantee remains
free to engage in “protected activity,” as defined in 10 CFR 50.7 and
Section 211 of the Energy Reorganization Act of 1974, including, but not limited
to, reporting any suspected instance of illegal activity of any nature, any
nuclear safety concern, any workplace safety concern, any public safety concern,
or any other matter within the United States Nuclear Regulatory Commission’s
(“NRC”) regulatory responsibilities to the NRC, the United States Department of
Labor, or any other federal or state governmental agency without providing the
notice described in Section 3(c), and the Grantee remains free to participate in
any governmental proceeding or investigation without providing the notice
described in Section 3(c).

 

(e)       If any part of this Section is held to be unenforceable because of the
duration, scope or geographical area covered, the Corporation and Grantee agree
to modify such part, or that the court making such holding shall have the power
to modify such part, to reduce its duration, scope or geographical area.

 

(f)        Nothing in Section 3 shall be construed to prohibit Grantee from
being retained during the Restricted Period in a capacity as an attorney
licensed to practice law, or to restrict Grantee from providing advice and
counsel in such capacity, in any jurisdiction where such prohibition or
restriction is contrary to law.

 

(g)       Grantee’s agreement to the restrictions provided for in this Agreement
and the Corporation’s agreement to provide the Award are mutually dependent
consideration. Therefore, notwithstanding any other provision to the contrary in
this Agreement, if Grantee materially breaches any provision of this Section 3
or if the enforceability of any material restriction on Grantee provided for in
this Agreement is challenged and found unenforceable by a court of law then the
Corporation shall, at its election, have the right to (i) cancel the Award,
(ii) recover from Grantee any shares of Common Stock, Dividend Equivalents or
other cash paid under Award, or (iii) with respect to any shares of Common Stock
paid under the Award that have been disposed of, require the Grantee to repay to
the Corporation the fair market

 

5

--------------------------------------------------------------------------------


 

value of such shares of Common Stock on the date such shares were sold,
transferred, or otherwise disposed of by Grantee.   This provision shall be
construed as a return of consideration or ill-gotten gains due to the failure of
Grantee’s promises under the Agreement, and not as a liquidated damages clause. 
Nothing herein shall (i) reduce or eliminate the Corporation’s right to assert
that the restrictions provided for in this agreement are fully enforceable as
written, or as modified by a court pursuant to Section 3, or (ii) eliminate,
reduce, or compromise the application of temporary or permanent injunctive
relief as a fully appropriate and applicable remedy to enforce the restrictions
provided for in Section 3 (inclusive of its subparts), in addition to recovery
of damages or other remedies otherwise allowed by law.

 

Section 4.              Forfeiture.  Any unvested Restricted Stock Unit subject
to this Award shall be forfeited upon the termination of Grantee’s continuous
employment by the Corporation, including Subsidiaries, prior to a Vesting Date,
except to the extent otherwise provided in Section 2.  Any Dividend Equivalent
subject to this Award shall expire at the time the Restricted Stock Unit with
respect to which the Dividend Equivalent is in tandem (a) is vested and paid, or
deferred, or (b) is forfeited.

 

Section 5.              Dividend Equivalent Payments.  Payments with respect to
any Dividend Equivalent subject to this Award shall be paid in cash to the
Grantee within 60 days after the time cash dividends are declared and paid with
respect to the Common Stock on or after the Date of Grant and before the
Dividend Equivalent expires, but in no event later than the calendar year in
which the dividends are declared and paid.  However, should the timing of a
particular payment under Section 6 to the Grantee in shares of Common Stock in
conjunction with the timing of a particular cash dividend declared and paid on
Common Stock be such that the Grantee receives such shares without the right to
receive such dividend and the Grantee would not otherwise be entitled to payment
under the expiring Dividend Equivalent with respect to such dividend, the
Grantee, nevertheless, shall be entitled to such payment.  Dividend Equivalent
payments shall be subject to withholding for taxes. Any required income tax
withholdings in respect of Dividend Equivalents attributable to Restricted Stock
Units shall be satisfied by reducing the cash payment in respect of the required
withholding amount, unless the Committee, or its delegate, in its discretion,
requires Grantee to satisfy such tax obligation by other payment to the
Corporation.

 

Section 6.              Payment of Restricted Stock Units.  Payment of
Restricted Stock Units subject to this Award shall be made to the Grantee as
soon as practicable following the time such units become vested in accordance
with Section 2 but in no event later than 60 days following such vesting, except
to the extent deferred by Grantee in accordance with such procedures as the
Committee, or its delegate, may prescribe from time to time or except to the
extent required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code.  To the extent the Grantee’s right to receive payment
of the Restricted Stock Units constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code, then notwithstanding the first sentence
of this Section 6, except in the event that the Grantee’s employment terminates
as a result of death, payment of vested Restricted

 

6

--------------------------------------------------------------------------------


 

Stock Units subject to this Award shall be made to the Grantee within 60 days
following the applicable Vesting Date(s) as provided in Section 2(a).  Payment
(or deferrals, as applicable) shall be subject to withholding for taxes. 
Payment shall be in the form of one (1) share of Common Stock for each full
Restricted Stock Unit and any fractional Restricted Stock Unit shall be made in
a cash amount equal in value to the shares of Common Stock that would otherwise
be paid, valued at Fair Market Value on the date the respective Restricted Stock
Units became vested, or if later, payable.  Notwithstanding the foregoing, the
number of shares of Common Stock that would otherwise be paid or deferred
(valued at Fair Market Value on the date the respective Restricted Stock Unit
became vested, or if later, payable) shall be reduced by the Committee, or its
delegate, in its sole discretion, to fully satisfy tax withholding requirements,
unless the Committee, or its delegate, in its discretion requires Grantee to
satisfy such tax obligation by other payment to the Corporation.  In the event
that payment, after any such reduction in the number of shares of Common Stock
to satisfy withholding for tax requirements, would be less than ten (10) shares
of Common Stock, then, if so determined by the Committee, or its delegate, in
its sole discretion, payment, instead of being made in shares of Common Stock,
shall be made in a cash amount equal in value to the shares of Common Stock that
would otherwise be paid, valued at Fair Market Value on the date the respective
Restricted Stock Units became vested, or if later, payable.

 

Section 7.              No Employment Rights.  Nothing in this Agreement or in
the Plan shall confer upon the Grantee the right to continued employment with
the Corporation or any Subsidiary, or affect the right of the Corporation or any
Subsidiary to terminate the employment or service of the Grantee at any time for
any reason.

 

Section 8.              Nonalienation.  The Restricted Stock Units and Dividend
Equivalents subject to this Award are not assignable or transferable by the
Grantee.  Upon any attempt to transfer, assign, pledge, hypothecate, sell or
otherwise dispose of any such Restricted Stock Unit or Dividend Equivalent, or
of any right or privilege conferred hereby, or upon the levy of any attachment
or similar process upon such Restricted Stock Unit or Dividend Equivalent, or
upon such right or privilege, such Restricted Stock Unit or Dividend Equivalent
or right or privilege, shall immediately become null and void.

 

Section 9.              Determinations.  Determinations by the Committee, or its
delegate, shall be final and conclusive with respect to the interpretation of
the Plan and this Agreement.

 

Section 10.            Governing Law.  The validity and construction of this
Agreement shall be governed by the laws of the state of Delaware applicable to
transactions taking place entirely within that state.

 

Section 11.            Conflicts with Plan, Correction of Errors, Section 409A
and Grantee’s Consent.  In the event that any provision of this Agreement
conflicts in any way with a provision of the Plan, such Plan provision shall be
controlling and the applicable provision of this Agreement shall be without
force and effect to the extent

 

7

--------------------------------------------------------------------------------


 

necessary to cause such Plan provision to be controlling.  In the event that,
due to administrative error, this Agreement does not accurately reflect a
Restricted Stock Unit Award properly granted to Grantee pursuant to the Plan,
the Corporation, acting through its Executive Compensation and Benefits
Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document.  It is
the intention of the Corporation and the Grantee that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code. 
Accordingly, Grantee consents to such amendment of this Agreement as the
Corporation may reasonably make in furtherance of such intention, and the
Corporation shall promptly provide, or make available to, Grantee a copy of any
such amendment.

 

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code and that this Award not result in
unfavorable tax consequences to Grantee under Section 409A of the Code.  This
Agreement will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause this Agreement to fail to satisfy
Section 409A of the Code will have no force and effect until amended to comply
therewith (which amendment may be retroactive to the extent permitted by
Section 409A of the Code).  The Corporation and the Grantee agree to work
together in good faith in an effort to comply with Section 409A of the Code
including, if necessary, amending this Agreement based on further guidance
issued by the Internal Revenue Service from time to time, provided that the
Corporation shall not be required to assume any increased economic burden.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, the Grantee shall not be considered to have terminated
employment with Corporation for purposes of this Agreement and no payments shall
be due to him or her under this Agreement which are payable upon his or her
termination of employment until he or she would be considered to have incurred a
“separation from service” from the Corporation within the meaning of
Section 409A of the Code.  To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Grantee’s
termination of employment shall instead be paid within 60 days following the
first business day after the date that is six months following his or her
termination of employment (or upon his or her death or a regularly scheduled
Vesting Date, if earlier).  In addition, for purposes of this Agreement, each
amount to be paid or benefit to be provided to the Grantee pursuant to this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A of the Code.

 

Section 12.            Compliance with Law.  The Corporation shall make
reasonable efforts to comply with all applicable federal and state securities
laws applicable to the Plan and this Award; provided, however, notwithstanding
any other provision of this Award, the Corporation shall not be obligated to
deliver any shares of Common Stock pursuant to this Award if the delivery
thereof would result in a violation of any such law.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this Award is subject to cancellation by the
Corporation in its sole discretion unless the Grantee, by not later than
[                      ], [                  ], has signed a duplicate of this
Agreement, in the space provided below, and returned the signed duplicate
to [                                     ], which, if, and to the extent,
permitted by the Executive Compensation and Benefits Department, may be
accomplished by electronic means.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Grant.

 

 

 

DUKE ENERGY CORPORATION

 

 

 

 

By:

 

 

Its:

 

Acceptance of Restricted Stock Unit Award

 

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this [          ] day of
[                                          ], [             ].

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

(print name)

 

 

 

 

 

(address)

 

10

--------------------------------------------------------------------------------